Exhibit 10.1

WHIRLPOOL CORPORATION

2010 Omnibus Stock and Incentive Plan

Restricted Stock Unit

Award Document

1. The Human Resources Committee of the Board of Directors (the “Committee”) of
Whirlpool Corporation (also referred to as the “Company”) has granted to you a
Restricted Stock Unit Award (the “Award”) under the Company’s 2010 Omnibus Stock
and Incentive Plan (the “Omnibus Plan”).

2. The number of Restricted Stock Units provided by the Award and the applicable
Vesting Period are set forth in your Account Summary. All vested amounts shall
be paid by the Company in shares of common stock, on a one-for-one basis for
each restricted stock unit, subject to applicable tax withholding, as soon as
administratively feasible but in any event by the later of (i) the end of the
year in which the vesting date occurs, or (ii) 2.5 months after the vesting
date.

3. If you cease to be employed by the Company or any of its subsidiaries due to
disability, or death prior to the expiration of the Vesting Period, all
restricted stock units provided by the Award shall immediately vest. All amounts
vesting pursuant to this paragraph shall be paid by the Company in shares of
common stock, on a one-for-one basis for each restricted stock unit, subject to
applicable tax withholding, as soon as administratively feasible but in any
event by the later of (i) the end of the year in which you terminate service, or
(ii) 2.5 months after the date you terminate service.

4. If you cease to be employed by the Company or any of its subsidiaries for any
reason other than disability or death prior to the completion of the Vesting
Period, the Award shall be forfeited and you shall not be entitled to any
payment of any kind whatsoever under the Award, provided however, that upon the
occurrence of a Change in Control as defined in the Omnibus Plan, the treatment
of the Award shall be as provided under the terms of the Omnibus Plan.

5. Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all federal, state, or local law income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
regarding the Award (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the vesting or payment of
the Award, the subsequent sale of shares acquired pursuant to the payment of
shares under the Award and the receipt of any dividends; and (ii) do not commit
to structure the terms of the Award to reduce or eliminate your liability for
Tax-Related Items.

You authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer, or from payment
otherwise owed to you under this Award. Alternatively, or in addition, if
permissible under local law, the Company may (i) sell or arrange for the sale of
shares that you acquire to meet the withholding obligation for Tax-Related
Items, and/or (ii) withhold in shares, provided that the Company only withholds
the amount of shares necessary to satisfy the minimum withholding amount.
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Omnibus Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver any Company common stock
if you fail to comply with your obligations in connection with the Tax-Related
Items as described in this section.



--------------------------------------------------------------------------------

6. By accepting the Award, you acknowledge that:

(i) the Award is governed by the Omnibus Plan and you are voluntarily
participating in the Omnibus Plan;

(ii) the Omnibus Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Omnibus Plan and
this Agreement;

(iii) your participation in the Omnibus Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time with or without
cause;

(iv) the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards, or benefits in lieu of such awards,
even if such awards have been granted repeatedly in the past;

(v) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(vi) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;

(vii) the Award does not include any rights with respect to any of the shares of
common stock of the Company (including any voting rights or rights with respect
to any dividends of any nature associated with the common stock) issuable under
the Award until the Award has vested and is settled by issuance of such shares
of common stock to you; and

(viii) the attempted transfer or other disposition of the Award shall be void
and shall nullify your Award, resulting in the cancellation of the Award by the
Company.

7. No claim or entitlement to compensation or damages shall arise from
termination of the Award as a result of your termination from employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.

In the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive payment under the Award, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to payment under the Award after termination of employment, if any, will
be measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law. The Board and Committee
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Award.

8. You may be required to repay the Award, if (i) you are terminated by or
otherwise leave employment with the Employer within two years following the
vesting date of the Award and such termination of employment arises out, is due
to, or is in any way connected with any misconduct or violation of Company or
Employer policy or (ii) you become employed with a competitor within the two
year period following termination, or for any other reason considered by the
Committee in its sole discretion to be detrimental to the Company or its
interests.



--------------------------------------------------------------------------------

9. You hereby explicitly accept the Award and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and the
Company and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Omnibus Plan.
You understand that the Company and the Employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Omnibus Plan (“Data”). You understand that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Omnibus Plan, that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Omnibus Plan, including any requisite transfer of such Data
as may be required to a broker or other third party with whom you may elect to
deposit any shares of stock acquired. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Omnibus Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Omnibus Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

10. Neither this Award nor any shares to be acquired pursuant to any payment
under this Award have been or will be registered under any securities laws other
than the federal securities laws of the United States. Any shares acquired
pursuant to this Award may not be sold, transferred, or otherwise traded without
the registration under or an exemption from any applicable requirements of any
securities laws applicable to you, and each certificate representing such shares
will bear an appropriate legend to that effect. As of the date of this Award, an
exemption would be available for residents of Ontario, Canada for sales properly
made through the New York Stock Exchange or the Chicago Stock Exchange in the
United States, provided that certain limitations relating to the maximum number
of holders of Whirlpool common stock in Ontario, Canada, and the maximum number
of shares held by them, continue to be met and the Company continues to be
subject to the reporting requirements of the United States Securities Exchange
Act of 1934; however, there can be no assurance that any such exemption will be
available at any future date.

11. The terms “cease to be employed” or “termination of employment,” or words of
similar import, as used herein, for purposes of any payments that are payments
of deferred compensation subject to Section 409A of the Code, shall mean
“separation from service” as defined in Section 409A of the Code. To the extent
any payment or settlement that is a payment of deferred compensation subject to
Section 409A of the Code is contingent upon a “change in control,” such payment
or settlement shall only occur if the event giving rise to the change in control
would also constitute a change in ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Code. The vesting of the
Award shall not be affected by the preceding sentence.

If a payment obligation under the Award arises on account of your separation
from service while you are a “specified employee” (as determined under the
Whirlpool Corporation Specified Employee Policy), any



--------------------------------------------------------------------------------

payment of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid
within six (6) months after such separation from service shall accrue without
interest and shall be paid within 15 days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within 15
days after your death.

12. The Committee reserves and shall have the right to change the provisions of
this Agreement in any manner that it may deem necessary or advisable to carry
out the purpose of this Award as the result of, or to comply with, any change in
applicable regulations, interpretation or statutory enactment.

13. The Company may, in its sole discretion, decide to deliver any documents
related to the Award or participation in the Omnibus Plan or future awards that
may be granted under the Omnibus Plan, if any, by electronic means or to request
your consent to participate in the Omnibus Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and, if requested, to
agree to participate in the Omnibus Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

14. The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.